                                                                                  JS-6

 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                Case No. 5:20-cv-01658 PA (SPx)
     ANTHONY BROWN,
13
           Plaintiff,                              ORDER OF DISMISSAL
14
15         V.
16   COUNTY OF SAN BERNARDINO,
17   and DOES 1-10, INCLUSIVE,
18         Defendants.
19
20         Pursuant to stipulation between the parties under F.R. Civ.P. 4l(a), this case is
21   dismissed with prejudice.
22
23   DATED: April 30, 2021
                                             Honorable Percy Anderson
24                                           UNITED STATES DISTRICT JUDGE
25
26
27
28


                                 (PROPOSED] ORDER OF DISMISSAL
